Citation Nr: 0305836	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  96-46 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of palsy of the left peroneal nerve, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
paresis of the left (minor) ulnar nerve, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from February 1957 to February 
1959.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In June 1999, the Board 
remanded the claim, and the Pittsburgh, Pennsylvania RO, by a 
rating decision issued in April 2001, denied entitlement to 
evaluations in excess of 30 percent for residuals of palsy of 
the left peroneal nerve and for residuals of paresis of the 
left (minor) ulnar nerve.  By an October 2001 decision, the 
Board again remanded the claims.  The claims return to the 
Board following additional development.  

The Pittsburgh, Pennsylvania RO currently has jurisdiction of 
the claims file.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The residuals of the veteran's service-connected palsy of 
the left peroneal nerve are currently manifested by lack of 
deep tendon reflexes below the knees, footdrop, substantial 
weakness of the left tibialis anterior muscle and of the 
muscles used to evert the left ankle, and decreased sensation 
down the lateral aspect of the left leg and in the foot.
 
3.  The residuals of the veteran's ulnar nerve palsy are 
marked weakness of the abductor of the left small finger and 
of the interosseous muscles of the left hand, a claw hand 
configuration, and decreased sensation, but normal deep 
tendon reflexes in the biceps, triceps, and brachioradialis. 

4.  The veteran failed to report for VA examination scheduled 
in August 2002, and failed to respond to requests that he 
provide additional information to assist VA to obtain 
evidence discussed in the Board's Remands.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 40 percent 
for residuals, palsy, left peroneal nerve, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.2, 4.124a, 
Diagnostic Code 8521 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals, paresis, left (minor) ulnar nerve, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.124a, Diagnostic Code 
8516 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected left (minor) 
arm and left leg disabilities are more severely disabling 
than the current evaluations reflect.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In rating decisions issued in July 1995 and March 2001, in an 
August 1996 statement of the case (SOC), and in June 2000 and 
November 2002 supplemental statements of the case (SSOCs), 
the veteran was notified of the specific criteria for each 
evaluation level for an ulnar nerve or peroneal nerve 
disability.  



The veteran was afforded VA examination of the left arm and 
the left leg in December 1994 and in September 2001.  VA 
neurologic examination of the veteran's left arm and left leg 
was again scheduled in August 2002, but the veteran did not 
report for that examination.  The veteran was advised, by the 
November 2002 SSOC, that he had failed to report for this 
examination.  The veteran has not contacted VA to reschedule 
the examination, and has not explained his failure to report 
for that examination. 

All identified VA clinical records, including VA clinical 
records dated in 1994 through 1996 and from 2001 through June 
2002, have been obtained.  The October 2001 Board remand 
specifically advised the veteran that he was responsible for 
providing additional identification of the facility name, 
location, and dates of treatment so that VA could obtain 
records from Dr. P.R.C. and a "Neurology Clinic" referenced 
in the veteran's August 2000 statement.  The RO's December 
2001 letter again requested this information.  However, the 
veteran has not responded to the letter or otherwise provided 
the additional information outlined in the Board's October 
2001 remand and the December 2001 RO letter.  All additional 
development of evidence directed in the Board's June 1999 and 
October 2001 Remands has been completed, to the extent 
possible, in the absence of further information from the 
veteran.

By the discussion in the Board's October 2001 remand and by a 
letter provided to the veteran by the RO in December 2001, 
the veteran was specifically advised of enactment of the VCAA 
and of the provisions of that enactment.  He was advised that 
it was his responsibility to furnish or identify evidence 
which would support his claims, and that VA was responsible 
to obtain identified evidence.  The veteran was again 
notified, by the November 2002 SSOC, that additional evidence 
and VA examination was necessary to substantiate his claims, 
but he has not responded or contacted VA since that SSOC was 
issued.

The claims file establishes that the duties to inform the 
veteran of the evidence necessary to substantiate his claims 
for increased evaluations, to notify him regarding his 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist the veteran in developing 
the facts of the claim, including as specified in the VCAA, 
have been met in this case.

Applicable laws and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

1.  Entitlement to an increased evaluation for left peroneal 
nerve disability

Historically, the veteran's service medical records reflect 
that the veteran experienced weakness and numbness of the 
left leg.  It was determined that he had traumatic neuritis 
due to his habit of crossing his legs and putting pressure on 
the left leg when he was typing.  By a rating decision 
prepared in August 1961, service connection for peroneal 
nerve palsy, left leg, was granted and that disability was 
evaluated as 30 percent disabling under Diagnostic Code (DC) 
8521.

On VA examination conducted in December 1994, the veteran had 
distal atrophy in the small muscles of the feet and distal 
impairment of pinprick and vibration sensation.  He had trace 
ankle jerks and brisk knee jerks.  His leg strength was 4/5.  
He was able to toe-walk and to heel-walk and able to do a 
full squat.  

On VA examination conducted in December 1996, the veteran 
complained of weakness and numbness.  He had footdrop and 
walked with difficulty.  He had an abnormal gait.  There was 
marked muscular atrophy of the gastrocnemius.  There was 
flexion deformity of all toes.  The deep tendon reflex was 
absent at the ankles; there was a markedly diminished 
patellar reflex.

On VA examination conducted in September 2000, the veteran 
reported that he was forced to take early retirement at age 
62 because of weakness in his left leg and left hand.  He 
reported difficulty walking.  There was decreased sensation 
down the lateral aspect of the left leg, with decreased 
sensation in the left foot.  There was substantial weakness 
of the left tibialis anterior and of the muscles of eversion 
of the ankle, described by the examiner as 2-3/5.  The 
veteran's gait was marked by a limp, and he had to lift the 
left leg high when he walked because of footdrop.

The veteran's service-connected left peroneal nerve 
disability is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.124a, DC 8521.  That evaluation is 
applicable where there is severe impairment with incomplete 
paralysis of the nerve.  The only higher evaluation under DC 
8521, a 40 percent evaluation, is warranted with complete 
paralysis of the peroneal nerve, manifested by footdrop, 
slight droop of the first phalanges of all toes, inability to 
dorsiflex the foot, inability to abduct the foot, weakened 
adduction, and anesthesia of the dorsum of the foot and toes.

In this case, the veteran has footdrop, and deep tendon 
reflexes are absent below the knees.  These findings are 
consistent with a 40 percent evaluation.  He has decreased 
sensation, but not anesthesia, of the foot and toes, which is 
consistent with the criteria for a 30 percent evaluation, but 
this finding does not meet the criteria for a 40 percent 
evaluation under DC 8521.  The examiner indicated that there 
was weakened, but not absent, ability to evert (abduct) the 
foot.  That finding is more consistent with a 30 percent 
evaluation than with a 40 percent evaluation.  

Under 38 C.F.R. § 3.655, when a veteran fails to report for 
VA examination or reexamination in connection with a claim 
for an increased evaluation, the claim must be rated based on 
the evidence of record.  Because the VA examinations of 
record, including the September 2000 examination report, are 
inadequate and do not address all rating criteria, it is 
difficult to determine what evaluation is appropriate.  
Nevertheless, that is the task before the Board.  

The examiner who conducted the most recent VA examination, in 
September 2000, did not specifically state whether the 
veteran had complete or incomplete paralysis of the peroneal 
nerve.  The examiner did not state whether the veteran was 
able to dorsiflex the foot.  The RO determined that the 
examination was inadequate, and scheduled the veteran for 
further examination of the left leg in August 2002, but the 
veteran failed to report.  VA outpatient clinical records 
dated in 2001 and 2002, subsequent to the VA examination, do 
not reflect treatment of the veteran's service-connected left 
peroneal nerve disability.  Rather, those records reflect 
psychiatric treatment.

Because the examination report is inadequate and does not 
address all rating criteria, it is difficult to determine 
what evaluation is appropriate.  The examiner did note that 
deep tendon reflexes at the ankles were absent.  This finding 
appears to be consistent with complete paralysis of the 
peroneal nerve.  The examiner stated that the veteran had to 
lift the left leg high when he walked as a result of 
footdrop.  Although the examiner did not state whether the 
veteran was able to dorsiflex the foot, this description is 
consistent with inability to dorsiflex the foot.  As this 
interpretation of the evidence is more favorable to the 
veteran, the Board finds that the examination report reflects 
inability to dorsiflex the foot, consistent with a 40 percent 
evaluation.  The examiner noted flexion deformity of the 
toes.  The Board interprets this finding as consistent with a 
40 percent evaluation.  

The regulation provides six (6) criteria for a 40 percent 
evaluation for peroneal nerve paralysis.  It appears that the 
veteran meets three of these six criteria, interpreting the 
examination report in the veteran's favor.  The evidence is 
in equipoise to warrant an increased evaluation from 30 to 40 
percent for left peroneal nerve disability.

The Board has considered whether the veteran might be 
entitled to an evaluation in excess of 40 percent under any 
other applicable diagnostic code.  The Board notes that the 
"amputation rule," 38 C.F.R. § 4.68, provides that "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed."  By regulation, amputation 
of a lower extremity at a level below the knee warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5165.  Thus, an 
evaluation in excess of 40 percent for the veteran's left 
peroneal nerve disability is not applicable, as an evaluation 
in excess of 40 percent would require a finding that left 
knee function is impaired.  As all left knee impairment 
described in the record is below the veteran's left knee, a 
40 percent evaluation is the maximum schedular evaluation 
which may be assigned.  38 C.F.R. § 4.68.  

2.  Claim for increased evaluation for left ulnar disability

Historically, the veteran's service medical records reflect 
that the veteran, who was right-handed, experienced 
difficulty in flexing the muscles of the left hand after 
having his rifle strap wrapped around his left arm while on 
the firing range.  Left ulnar nerve neuritis, secondary to 
local pressure was diagnosed.  By a rating decision prepared 
in August 1966, the veteran was granted service connection 
for residuals paresis, left ulnar nerve, and a 10 percent 
evaluation was assigned under DC 8516.

On VA examination conducted in December 1994, the veteran had 
distal atrophy in the interosseous muscles of the left hand 
and impairment of pinprick and vibration sensation.  Deep 
tendon reflexes were present in the left arm.  Strength in 
the left arm was essentially normal.  

On examination in December 1996, the veteran reported 
weakness and numbness in his hands.  There was muscular 
atrophy of the thenar eminence of the left hand and of the 
lower arm.  There was markedly diminished sensation to 
pinprick and touch, worse on the fourth and fifth fingers and 
on the palmar surface.  There was no biceps or triceps 
reflex.

On VA examination conducted in September 2000, the veteran 
reported that he was forced to take early retirement at age 
62 because of weakness in his left leg and left hand.  He 
reported that he had difficulty grasping objects with his 
left hand.  There was marked weakness of the left abductor 
digiti minimi muscles and interosseous muscles of the left 
hand.  There was a "claw" configuration of the left hand.  
There was decreased sensation in the ulnar distribution of 
the left hand.

The veteran's service-connected left hand disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.124a, DC 8516.  That diagnostic code provides criteria 
for evaluation of disability of the ulnar nerve.  Incomplete 
moderate paralysis of the minor hand is evaluated as 20 
percent disabling.  Severe incomplete paralysis of the minor 
hand warrants a 30 percent evaluation, and complete paralysis 
of the ulnar nerve, minor hand, with griffin claw deformity, 
flexion contracture of the ring and little fingers, marked 
atrophy in the dorsal interspaces and thenar and hypothenar 
eminences, and inability to spread the fingers or adduct the 
thumb, with weakened flexion of the wrist, is evaluated as 50 
percent disabling.  The only evaluation in excess of the 
currently-assigned 30 percent evaluation for severe 
incomplete paralysis is a 50 percent evaluation, which is 
warranted for complete paralysis.  

The examiner who conducted the most recent VA examination, in 
September 2000, did not specifically state whether the 
veteran had complete or incomplete paralysis of the ulnar 
nerve, and the examiner did not state whether the veteran was 
able to spread his fingers, adducts his thumb, or had 
weakened flexion of the wrist.  The RO determined that the 
examination was inadequate, and scheduled the veteran for 
further examination, but the veteran failed to report.  VA 
outpatient clinical records dated in 2001 and 2002, 
subsequent to the VA examination, do not reflect treatment of 
the veteran's service-connected left ulnar nerve disability.  
Rather, those records reflect psychiatric treatment.

Under 38 C.F.R. § 3.655, when a veteran fails to report for 
VA examination or reexamination in connection with a claim 
for an increased evaluation, the claim must be rated based on 
the evidence of record.  Because the examination report is 
inadequate and does not address all rating criteria, it is 
difficult to determine what evaluation is appropriate.  
Nevertheless, that is the task before the Board.  

Although the examination in this case does not address each 
of the rating criteria, the examiner noted that the veteran 
reported difficulty grasping objects with his left hand 
because of weakness.  This statement appears to reflect 
severe impairment, but not complete paralysis of the ulnar 
nerve, so as to warrant a 30 percent evaluation, but not a 50 
percent evaluation.  The examiner stated that the veteran had 
marked weakness of the interosseous muscles.  Again, this 
statement suggests that the veteran had severe impairment, 
consistent with a 30 percent evaluation, but not complete 
paralysis, so as to warrant a 50 percent evaluation.  The 
examiner noted that deep tendon reflexes were normoactive in 
the biceps, triceps, and brachioradialis.  This finding 
appears to be inconsistent with complete paralysis of the 
ulnar nerve.  The examiner described the veteran's hand 
configuration as a "claw" hand, a description which appears 
consistent with a 50 percent evaluation; however, the veteran 
stated he had difficulty with grasping, indicating he was 
still able to grasp with the left hand.  That statement, as 
noted, is more consistent with the 30 percent evaluation in 
effect.

The demonstrated symptomatology appears more consistent with 
the criteria for a 30 percent evaluation than with the 
criteria for the 50 percent evaluation.  After review of all 
evidence of record, including the December 1994 VA 
examination, and VA outpatient clinical records dated in 1995 
and 1996, and the limited descriptions of the veteran's left 
hand functions associated with the opinions obtained in 1998, 
the Board concludes that the evidence does not reflect 
symptoms and treatment consistent with complete ulnar nerve 
paralysis.  

The Board has considered whether the veteran might be 
entitled to an evaluation in excess of 30 percent under any 
other applicable diagnostic code.  An evaluation in excess of 
30 percent is warranted for severe disability with incomplete 
paralysis of the median nerve.  However, this diagnostic code 
is not applicable, because the medical evidence does not 
include diagnosis of median nerve disability.  Rather the 
medical evidence identifies the ulnar nerve as the affected 
nerve.  Similarly, other diagnostic codes applicable to 
impairment of nerve function to the hands are not applicable 
because there is no medical evidence of impairment of any 
nerve or nerve groups other than the ulnar nerve.

Again, the Board notes that the veteran was requested to 
provide identification of additional evidence which might 
have allowed a more favorable result, but the veteran did not 
provide that information.  The veteran was scheduled for 
additional VA examination to remedy the noted inadequacies of 
the September 2000 examination, but did not report.  The RO 
obtain current clinical VA records, but there were no records 
relevant to treatment of left ulnar nerve disability.  

The Board concludes that the RO has complied with the Board's 
remands to the extent possible, and that VA's duties to the 
veteran have been fulfilled to the extent possible.  The 
preponderance of the evidence of record is more consistent 
with a 30 percent evaluation than with a 50 percent 
evaluation, and the Board finds that the evidence is not in 
equipoise to meet or approximate the criteria for the 50 
percent evaluation.  The appeal for an evaluation in excess 
of 30 percent for left ulnar nerve disability must be denied.

Extraschedular consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the regulation does not preclude the Board from 
affirming an RO's conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such conclusion on its own.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. §3.321(b)(1).  In this case, the 
veteran reported that he was forced to take early retirement 
as a result of his service-connected left arm and left leg 
disabilities.  However, the Board's October 2001 Remand 
directed the veteran to clarify whether he intended this 
statement to raise a claim of unemployability, but the 
veteran has not responded.  The clinical evidence of record 
reflects that the veteran has severe disorders other than his 
service-connected left arm and left leg disorders.  The Board 
concludes that the veteran has not pursued a claim of 
unemployability, and finds that this is, in essence, evidence 
that the service-connected left leg and left arm disabilities 
do not so severely impact the veteran's employability as to 
warrant an extraschedular evaluation in excess of the 40 
percent and 30 percent evaluations assigned.  There is no 
evidence that the veteran has required inpatient care for 
left arm or left leg disability for many years.  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director of the VA Compensation and Pension Service 
for review for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

An increased evaluation to 40 percent for the residuals of 
palsy of the left peroneal nerve is granted, subject to laws 
and regulations governing the effective date of a monetary 
award; the appeal is granted to this extent only.  

The appeal for an evaluation is excess of 30 percent for 
residuals of paresis of the left (minor) ulnar nerve is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

